Exhibit 21 Subsidiaries of the Company Subsidiaries Jurisdiction of Incorporation Percentage Owned By Registrant DCA of Adel, LLC Georgia 100% DCA of Calhoun, LLC Georgia 100% DCA of Central Valdosta, LLC Georgia 100% DCA of Fitzgerald, LLC Georgia 100% DCA of Hawkinsville, LLC Georgia 80% DCA of Royston, LLC Georgia 100% DCA of So. Ga., LLC Georgia 100% DCA of Chesapeake, LLC Maryland 100% DCA of Chevy Chase, LLC Maryland 80% DCA of Hyattsville LLC Maryland 100% DCA of North Baltimore, LLC Maryland 100% DCA of West Baltimore, LLC Maryland 75% DCA of Rockville, LLC Maryland 100% DCA of Manahawkin, Inc. New Jersey 100% DCA of Vineland, LLC New Jersey 51% DCA of Cincinnati, LLC Ohio 60% DCA of Columbus, LLC Ohio 100% DCA of Delaware County, LLC Ohio 60% DCA of Eastgate, LLC Ohio 86% DCA of Kenwood, LLC Ohio 86% DCA of Norwood, LLC Ohio 100% DCA of Toledo, LLC Ohio 70% DCA of Camp Hill, LLC Pennsylvania 100% DCA of Carlisle, Inc. Pennsylvania 80% DCA of Chambersburg, Inc. Pennsylvania 80% DCA of Lemoyne, Inc. (1) Pennsylvania 100% DCA of Mechanicsburg, LLC Pennsylvania 100% DCA of Pottstown, LLC Pennsylvania 80% DCA of Selinsgrove, LLC Pennsylvania 100% DCA of Wellsboro, Inc. Pennsylvania 100% DCA of York, LLC Pennsylvania 60% Keystone Kidney Care, Inc.(2) Pennsylvania 100% York Realty Holdings, LP(3) Pennsylvania 60% York Realty Managers, LLC(4) Pennsylvania 100% DCA of Barnwell, LLC South Carolina 100% DCA of Edgefield, LLC South Carolina 100% DCA of South Aiken, LLC South Carolina 100% DCA of Ashland, LLC Virginia 80% DCA of Warsaw, LLC Virginia 91% (1) No longer operational but not yet dissolved. (2) Operates two facilities d/b/a DCA of Huntingdon and DCA of Bedford (3) Ownership of York, PA property (4) Management of York, PA property
